Exhibit 10.1
 
PLAYERS NETWORK
 
SERIES B PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
This SERIES B PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”)
is made as of the 17th day of December, 2010 between Players Network, a Nevada
corporation (the “Company”), and Tice Capital, LLC, a Texas limited liability
company(the “Purchaser”).
 
Recitals
 
WHEREAS, the Company desires to sell and issue to Purchaser, and Purchaser
desires to purchase from the Company, the shares of the Company’s Series B
Preferred Stock and warrants exercisable for shares of the Company’s Series B
Preferred Stock on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
 
Terms of Agreement
 
1.           Defined Terms.  The terms defined in this Section 1 and
parenthetically elsewhere in this Agreement shall have such defined meaning
throughout this Agreement.
 
1.1           “Action” has the meaning set forth in Section 3.9.
 
1.2           “Additional Investment Price” means a per share price equal to the
fifty (50) day moving stock average of the Company’s common shares immediately
prior to the Subsequent Closing Date plus twenty percent (20%).
 
1.3           “Additional Warrant” has the meaning set forth in Section 2.3(b).
 
1.4           “Additional Warrant Price” means the Additional Investment Price
plus eighty percent (80%).
 
1.5           “Agreement” means this Series B Preferred Stock and Warrant
Purchase Agreement.
 
1.6           “Branded Television Project” means a transaction described in
section 26 of the Term sheet between the Company and the Purchaser dated as of
November 18, 2010.
 
1.7           “Certificate” has the meaning set forth in Section 2.1.
 
1.8           “Common Stock” means common stock, $.001 par value, of the
Company.
 
1.9           “Company” means Players Network, a Nevada corporation.
 
1.10         “Company Disclosure Schedule” has the meaning set forth in Section
3.
 
 
1

--------------------------------------------------------------------------------

 
 
1.11           “Conversion Shares” means the shares of Common Stock issuable
upon conversion of the Shares and the Warrant Shares.
 
1.12           “Difference” has the meaning set forth in Section 10.5.
 
1.13           “Evaluation Date” has the meaning set forth in Section 3.15.
 
1.14           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
1.15           “GAAP” means United States generally accepted accounting
principles, consistently applied.
 
1.16           “Initial Closing” has the meaning set forth in Section 2.4(a).
 
1.17           “Initial Closing Date” has the meaning set forth in Section
2.4(a).
 
1.18           “Initial Closing Price” means the price per share for the Series
B Preferred Stock equal to the fifty (50) day moving stock average of the
Company’s common shares immediately prior to the Initial Closing Date, plus
twenty percent (20%).
 
1.19           “Initial Payment” has the meaning set forth in Section 2.3(a).
 
1.20           “Initial Warrant” has the meaning set forth in Section 2.3(a).
 
1.21           “Initial Warrant Price” means an amount equal to the Initial
Closing Price plus eighty percent (80%).
 
1.22           “Intellectual Property Rights” has the meaning set forth in
Section 3.12.
 
1.23           “Investor’s Rights Agreement” means the Investor’s Rights
Agreement attached hereto as Exhibit C.
 
1.24           “Lien” means, with respect to any property or asset (whether
tangible or intangible), any mortgage, lien, pledge, charge, security interest,
encumbrance, or other adverse claim of any kind in respect of such property or
asset.
 
1.25           “Material Adverse Effect” means any material adverse change in,
or material adverse effect on, the business, assets, prospects, results of
operations, value, financial or other condition of the Company and its
Subsidiaries taken as a whole, or any event or circumstance that could
reasonably be expected to have any such effect or that could reasonably be
expected to prevent, hinder or delay the consummation of any of the transactions
contemplated by the Transaction Documents or any of the other documents,
instruments or agreements contemplated hereby and thereby.
 
1.26           “Material Permits” has the meaning set forth in Section 3.13.
 
1.27           “Note” has the meaning set forth in Section 2.3(a).
 
 
2

--------------------------------------------------------------------------------

 
 
1.28           “Person” means an individual, corporation, partnership, limited
liability company, association, trust, or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
1.29           “Purchaser” has the meaning set forth in the preamble hereto.
 
1.30           “SEC” means the Securities Exchange Commission.
 
1.31           “SEC Reports” means all reports filed by the Company with the SEC
or furnished by the Company to the SEC pursuant to the Securities Act, the
Exchange Act, or the rules and regulations promulgated thereunder.
 
1.32           “Securities” has the meaning set forth in Section 2.2.
 
1.33           “Securities Act” means the Securities Act of 1933, as amended.
 
1.34           “Series B Preferred Stock” means the Series B Preferred Stock,
$.001 par value, of the Company.
 
1.35           “Shares” means the Series B Preferred Stock sold pursuant to this
Agreement.
 
1.36           “Subsequent Closing” has the meaning set forth in Section 2.4(c).
 
1.37           “Subsequent Closing Date” has the meaning set forth in Section
2.4(c).
 
1.38           “Subsidiary” and “Subsidiaries” shall mean, with respect to any
Person, any corporation, partnership, limited liability company, joint venture,
association or other entity, of which (a) such Person directly or indirectly
owns or controls at least a majority of the securities or other interests having
by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions; (b) such Person is a general
partner, manager or managing member or (c) such Person holds a majority of the
equity economic interest.
 
1.39           “Transaction Documents” means this Agreement, the Investor’s
Rights Agreement, and the Warrants.
 
1.40           “Warrants” means, collectively, the Initial Warrant and the
Additional Warrant.
 
1.41           “Warrant Shares” means the shares of Series B Preferred Stock
issuable upon exercise of the Warrants.
 
2.           Purchase and Sale of Securities.
 
2.1           Filing of Certificate of Designation.  On or prior to the Initial
Closing Date, the Company shall adopt and file with the Secretary of State of
the State of Nevada the Certificate of Designation in the form attached hereto
as Exhibit A (the “Certificate”).
 
2.2           Authorization.  On or prior to the Initial Closing, the Company
shall have authorized: (a) the sale and issuance to the Purchaser of the Shares
and the Warrants (collectively, the “Securities”); (b) the sale and issuance of
the Warrant Shares; and (c) the issuance of the Conversion Shares. The Shares,
the Warrant Shares and the Conversion Shares shall have the rights, preferences,
privileges and restrictions set forth in the Certificate.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3           Sale and Issuance.
 
(a)           Initial Closing.  Subject to the terms and conditions set forth in
this Agreement, the Purchaser agrees to purchase at the Initial Closing, and the
Company agrees to sell and issue to the Purchaser at the Initial Closing, for an
aggregate purchase price of One Million Dollars ($1,000,000), that number of
Shares equal to One Million Dollars ($1,000,000) divided by the Initial Closing
Price and a warrant exercisable for an additional number of shares of Series B
Preferred Stock equal to 100% of the shares of Series B Preferred Stock
purchased on the Initial Closing Date at the Initial Warrant Price (the “Initial
Warrant”). The purchase price shall be payable as follows: (i) Two Hundred
Thousand Dollars ($200,000) shall be payable by wire transfer in immediately
available funds on December 17, 2010 (the “Initial Payment”); and (ii)   Eight
Hundred Thousand Dollars ($800,000) less the unpaid principal balance and all
accrued and unpaid interest outstanding under that certain $100,000 Convertible
Promissory Note payable to David Tice (the “Note”) as of December 17, 2010 shall
be payable by wire transfer in immediately available funds on December 22, 2010.
The Note shall be deemed to have been repaid in full as of December 17, 2010.
 
(b)           Subsequent Closing.  Subject to the terms and conditions set forth
in this Agreement, the Purchaser agrees to purchase at the Subsequent Closing,
and the Company agrees to sell and issue to the Purchaser at the Subsequent
Closing, for an aggregate purchase price of Two Hundred Fifty Thousand Dollars
($250,000), that number of Shares equal to Two Hundred Fifty Thousand Dollars
($250,000) divided by the Additional Investment Price and a warrant exercisable
for an additional number of shares of Series B Preferred Stock equal to 100% of
the shares of Series B Preferred Stock purchased on the Subsequent Closing Date
at the Additional Warrant Price (the “Additional Warrant”).
 
2.4           Closings; Delivery of Certificates.
 
(a)           Initial Closing.  The initial purchase and sale of Shares and the
Initial Warrant (the “Initial Closing”) shall take place on or before December
17, 2010 (the “Initial Closing Date”) at the offices of The Crone Law Group, 101
Montgomery Street, Suite 1950, San Francisco, CA 94104, or at such other time
and place mutually agreeable to the Company and the Purchaser, but not prior to
the date that the conditions for the Initial Closing set forth in Sections 5 and
7 below have been satisfied or waived by the appropriate party.
 
(b)           Initial Closing Deliveries.  At the Initial Closing the Company
shall deliver to the Purchaser a certificate or certificates, registered in the
name of the Purchaser as set forth in Schedule 2.4, representing the shares of
Series B Preferred Stock and a certificate, substantially in the form of Exhibit
B, representing the Initial Warrant, that the Purchaser is purchasing, against
payment of the Initial Payment.
 
(c)           Subsequent Closing.  A subsequent purchase and sale of Shares and
the Additional Warrant (the “Subsequent Closing”) shall take place within three
(3) business days after the date that the conditions for the Subsequent Closing
set forth in Sections 6 and 8 below have been satisfied or waived by the
appropriate party (the “Subsequent Closing Date”) at the offices of The Crone
Law Group, 101 Montgomery Street, Suite 1950, San Francisco, CA 94104, or at
such other time and place mutually agreeable to the Company and the Purchaser.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Subsequent Closing Deliveries.  At the Subsequent Closing the
Company shall deliver to the Purchaser a certificate or certificates, registered
in the name of the Purchaser, representing the shares of Series B Preferred
Stock and a certificate, substantially in the form of Exhibit B, representing
the Additional Warrant, that the Purchaser is purchasing, against the purchase
price therefor.
 
3.           Representations and Warranties of the Company.  Except as set forth
in the Company’s disclosure schedule (the “Company Disclosure Schedule”), the
Company hereby represents and warrants to the Purchaser as follows:
 
3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
own and operate its properties and to carry on its business as now conducted and
as proposed to be conducted.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which qualification is required,
except where the failure to so qualify, individually or in the aggregate, would
not have a Material Adverse Effect.  The Company has delivered to the Purchaser
true and complete copies of its Articles of Incorporation and Bylaws.
 
3.2           Capitalization.  The authorized capital stock of the Company
consists, or will consist immediately prior to the Initial Closing, of (a)
25,000,000 shares of Preferred Stock, par value $0.001 (the “Preferred Stock”),
of which (i) 2,000,000 shares have been designated Series A Preferred Stock, and
(ii) 10,873,347 shares have been designated Series B Preferred Stock, none of
which are outstanding, and (b) 150,000,000 shares of commons stock , par value
$0.001 (the “Common Stock”), of which 59, 534,226 shares are issued and
outstanding.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  As of the Initial Closing Date,
except as a result of the purchase and sale of the Securities and for stock
options issued by the Company to its employees, directors and consultants, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all U.S. federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  As of the Initial Closing Date, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3           SEC Reports; Financial Statements.  The Company has filed all
required SEC Reports for the two years preceding the Initial Closing Date (or
such shorter period as the Company was required by law to file such
material).  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
3.4           Authorization.  The Company has all requisite power and authority
to execute, deliver and perform its obligations under the Transaction
Documents.  All corporate action on the part of the Company and its officers,
directors and stockholders necessary for the authorization, execution and
delivery of the Transaction Documents and the performance of all obligations of
the Company hereunder and thereunder, and the authorization, issuance, sale and
delivery of the Shares and the Warrants pursuant to this Agreement, the Warrant
Shares pursuant to the Warrants, and the Conversion Shares pursuant to the
Certificate has been taken or will be taken prior to the Initial Closing.  The
Transaction Documents have been duly executed and delivered by the Company, and
assuming that they have been duly executed and delivered by any party thereto
other than the Company or its affiliates, constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (c) to the extent the indemnification and contribution
provisions contained in the Investor’s Rights Agreement and in Section 10 hereof
may be limited by applicable federal or state securities laws or the public
policy underlying such laws.  The sale of the Shares and the subsequent
conversion of the Shares into Conversion Shares, and the sale of the Warrants
and the issuance of the Warrant Shares and conversion of the Warrant Shares into
Conversion Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
 
3.5           Valid Issuance of Shares, Warrant Shares, and Conversion
Shares.  The Shares and Warrant Shares have been duly authorized and, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration set forth herein, and with respect to the Warrant Shares, when
issued, sold and delivered in accordance with the terms of this Agreement and
the Warrants for the consideration set forth in the Warrants will be duly and
validly issued, fully paid, and nonassessable and free of all Liens and
restrictions on transfer other than the restrictions on transfer contained in
this Agreement, the Investor’s Rights Agreement and under applicable state and
federal securities laws.  The Conversion Shares have been duly and validly
reserved for issuance and, upon issuance in accordance with the terms of the
Certificate, will be duly and validly issued, fully paid, and nonassessable and
will be free of all Liens and restrictions on transfer other than the
restrictions on transfer contained in this Agreement, the Investor’s Rights
Agreement and under applicable state and federal securities laws.  No further
approval of the securityholders or the Board of Directors of the Company will be
required for the issuance and sale of the Securities, the Warrant Shares and the
Conversion Shares to be sold as contemplated herein, in the Warrants and in the
Certificate, respectively.
 
 
6

--------------------------------------------------------------------------------

 
 
3.6           No Subsidiaries.  The Company does not own, directly or
indirectly, any capital stock or other equity interests in any Subsidiary.
 
3.7           Offering.  Subject in part to the truth and accuracy of the
Purchaser’s representations set forth in Section 4 of this Agreement, the offer,
sale and issuance of the Shares, the Warrants, the Warrant Shares and the
Conversion Shares will be exempt from the registration requirements of the
Securities Act, and are exempt from registration and qualification under the
registration, permit or qualification requirements of all applicable securities
laws of any state of the United States.
 
3.8           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (a) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect, (b)
the Company has not incurred any liabilities (contingent or otherwise) other
than (i) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (ii) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (c) the Company has not altered its
method of accounting, (d) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (e) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans.  The Company does not have pending before the SEC any request for
confidential treatment of information.
 
3.9           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any of its directors,
officers or employees or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”), which
(a) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or the transactions
contemplated by the Transaction Documents, or (b) would, if there were an
unfavorable decision, have or reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
3.10           Compliance.  The Company (a) is not in default under or in
violation of (and, to the Company’s knowledge, no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received written notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other similar agreement or instrument to which
it is a party or by which it or any of its properties is bound (whether or not
such default or violation has been waived) or any material contract filed by the
Company with the SEC pursuant to the Securities Act, the Exchange Act or the
rules and regulations promulgated thereunder, (b) is in violation of any order
of any court, arbitrator or governmental body applicable to the Company, (c) is
or has been in violation of any statute, rule or regulation of any governmental
authority applicable to the Company, including without limitation all foreign,
federal, state and local laws applicable to its business, or (d) is in violation
of or default under its Articles of Incorporation or Bylaws, except in each of
the cases referenced in clauses (a), (b) and (c) above as would not,
individually or in the aggregate, have or be reasonably expected to have a
Material Adverse Effect.
 
3.11           Title to Assets.  The Company has good and marketable title in
fee simple to all real property owned by it that is material to the business of
the Company and good and marketable title in all personal property owned by it
that is material to the business of the Company, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company are
held under valid, subsisting and enforceable leases of which the Company is in
compliance.
 
3.12           Patents and Trademarks.  The Company owns, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and other similar rights that are
necessary or material for use in connection with its business as described in
the SEC Reports and which the failure to so have would, individually or in the
aggregate, have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  The Company has not received a written notice that the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any Person. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of the Company.
 
3.13           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and the Company has not received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.
 
3.14           Transactions with Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (a) for payment of salary
or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any equity incentive plan of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
3.15           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Initial Closing Date.  The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the Exchange Act, as the
case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could materially affect the Company’s internal controls.
 
3.16           Disclosure.  The Company has provided the Purchaser with all the
information that the Purchaser has requested for deciding whether to purchase
the Series B Preferred Stock.
 
3.17           Registration Rights.  Except as provided in the Investor’s Rights
Agreement the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any person or entity.
 
3.18           Corporate Documents.  Except for amendments necessary to satisfy
representations and warranties or conditions contained herein (the form of which
amendments has been approved by the Purchaser), the Articles of Incorporation,
Certificates of Designation, and Bylaws of the Company are in the form
previously provided to the Purchaser. The copy of the minute books of the
Company provided to the Purchaser contains minutes of all meetings of directors
and stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation of the Company and
accurately reflects in all material respects all actions by the directors (and
any committee of directors) and stockholders with respect to all transactions
referred to in such minutes.
 
 
9

--------------------------------------------------------------------------------

 
 
3.19           Tax Status.  The Company has made or filed all federal, state and
foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax.  None of the Company’s tax returns is presently being
audited by any taxing authority.
 
3.20           Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
3.21           Insurance.  The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business as currently
conducted, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
with such deductibles as are customary for companies in the same or similar
business, all of which insurance is in full force and effect.
 
3.22           Use of Proceeds.  The Company shall use the proceeds from the
sale of the Securities as described in the “Use of Proceeds Statement” provided
to the Purchaser.
 
3.23           Related Party Transactions.  Except as set forth in the SEC
Reports, no transaction has occurred between or among the Company, on the one
hand, and its affiliates, officers or directors on the other hand.
 
3.24           Foreign Corrupt Practices.  Neither the Company, nor, to the
knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
3.25           Full Disclosure.  No representation or warranty of the Company
made in this Agreement and the Investor’s Rights Agreement, including any
schedules or exhibits hereto or thereto, contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements or facts contained herein or therein not
misleading.
 
 
10

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants that:
 
4.1           Organization; Validity; Enforcements.  (a) The Purchaser is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Texas and has all requisite limited liability
company power and authority to own and operate its properties and to carry on
its business as now conducted and as proposed to be conducted, (b) the Purchaser
has all requisite power and authority to execute, deliver and perform its
obligations in this Agreement and the Investor’s Rights Agreement and to
consummate the transactions contemplated hereby and thereby, (c) all limited
liability company action on the part of the Purchaser and its officers and
members necessary for the authorization, execution and delivery of this
Agreement and the Investor’s Rights Agreement and the performance of all
obligations of the Purchaser hereunder and thereunder has been taken or will be
taken prior to the Initial Closing,  (d) the making and performance of this
Agreement and the Investor’s Rights Agreement by the Purchaser and the
consummation of the transactions herein and therein contemplated will not
violate or conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Purchaser is a party, or any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Purchaser, (e) no consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery of this Agreement and the Investor’s Rights Agreement or
the consummation of the transactions contemplated by this Agreement and the
Investor’s Rights Agreement, (f) upon the execution and delivery of this
Agreement and the Investor’s Rights Agreement, this Agreement and the Investor’s
Rights Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with their terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) to the extent the
indemnification and contribution provisions contained in the Investor’s Rights
Agreement and in Section 9.3 hereof may be limited by applicable federal or
state securities laws or the public policy underlying such laws, and (g) there
is not in effect any order enjoining or restraining the Purchaser from entering
into or engaging in any of the transactions contemplated by this Agreement or
the Investor’s Rights Agreement.
 
4.2           Purchase Entirely for Own Account.  The Securities are being
acquired for investment for the Purchaser’s own account, not as a nominee or
agent and not with a view to the resale or distribution of any part thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
4.3           Information. The Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Purchaser. The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company;
provided, however, that neither such inquiries nor any other due diligence
investigations conducted by the Purchaser or its representatives shall modify,
amend or affect the Purchaser’s right to rely on the Company’s representations
and warranties contained in Section 3.  The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Purchaser understands that it (and not the Company) shall be responsible for
its own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement.
 
4.4           Investment Experience.  The Purchaser understands that the
purchase of the Securities involves substantial risk.  The Purchaser is an
investor in securities of companies in the developmental stage and acknowledges
that it can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of its investment in the Securities.  The Purchaser has
undertaken an independent analysis of the merits and the risks of an investment
in the Securities, based on the Purchaser’s own financial
circumstances.  Purchaser also represents it has not been organized for the
purpose of acquiring the Securities.
 
4.5           No General Solicitation.  The Purchaser acknowledges that it has
not seen, received, been presented with, or been solicited by any leaflet,
public promotional meeting, newspaper or magazine article or advertisement,
radio or television advertisement, or any other form of advertising or general
solicitation with respect to the Securities.
 
4.6           Accredited Purchaser.  The Purchaser is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D, as presently in effect and
Purchaser has executed the Certificate of Accredited Investor Status, attached
hereto as Exhibit D.
 
4.7           Restricted Securities.  The Purchaser understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
the Purchaser represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby.  The Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities, nor will the Purchaser engage in any short
sale that results in a disposition of any of the Securities by the Purchaser,
except in compliance with the Securities Act and the rules and regulations
promulgated thereunder and any applicable state securities law.
 
4.8           Consultation With Own Attorney.  The Purchaser has been advised to
consult with its own attorney or attorneys regarding all legal matters
concerning an investment in the Company and the tax consequences of purchasing
the Securities, and has done so, to the extent Purchaser considers necessary.
 
 
12

--------------------------------------------------------------------------------

 
 
4.9            Tax Consequences.  The Purchaser acknowledges that the tax
consequences of investing in the Company will depend on particular
circumstances, and neither the Company, the Company’s officers, any other
investors, nor the partners, shareholders, members, managers, agents, officers,
directors, employees, affiliates or consultants of any of them, will be
responsible or liable for the tax consequences to Purchaser of an investment in
the Company.  The Purchaser will look solely to and rely upon its own advisers
with respect to the tax consequences of this investment.
 
4.10           Information Provided by Purchaser.  All information which the
Purchaser has provided to the Company concerning the Purchaser, its financial
position and its knowledge of financial and business matters, and any
information found in the Certificate of Accredited Investor Status, is truthful,
accurate, correct, and complete as of the date set forth herein or therein.
 
4.11           Legends.  The Purchaser understands that, at all times until such
time as (a) a registration statement registering the Shares, the Conversion
Shares and Warrant Shares has been declared effective or (b) the Conversion
Shares, the Shares and Warrant Shares may be sold pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Conversion Shares, the
Shares and the Warrant Shares will bear a restrictive legend in substantially
the following form:
 
“NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
4.12           Reliance on Exemptions.  The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of the Securities Act, the rules and
regulations promulgated thereunder and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.
 
4.13           No Government Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
5.           Conditions of Purchaser’s Obligations at Initial Closing.  The
obligations of the Purchaser are subject to the fulfillment, on or before the
Initial Closing, of each of the following conditions, unless waived by the
Purchaser in writing:
 
 
13

--------------------------------------------------------------------------------

 
 
5.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all respects as of the date hereof and as of the date of the Initial Closing.
 
5.2           Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Initial Closing.
 
5.3           Officers’ Certificate.  A duly authorized executive officer of the
Company shall have delivered to the Purchaser at the Initial Closing a
certificate certifying that the conditions in Sections 5.1 and 5.2 have been
satisfied.
 
5.4           Qualifications.  All authorizations, approvals, consents or
permits, if any, of any Person that are required in connection with the lawful
issuance and sale of the Shares, Warrants, Warrant Shares and the Conversion
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Initial Closing Date.
 
5.5           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents.
 
5.6           No Suspension of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the SEC or the market in which the
Common Stock is then traded (except for any suspensions of trading of not more
than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of this Agreement, and the
Common Stock shall have been at all times since such date listed or quoted for
trading on a national securities exchange or quotation service or
over-the-counter securities market.
 
5.7           No Material Adverse Change.  Nothing shall have occurred or be
threatened that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
5.8           Investor’s Rights Agreement.  The Investor’s Rights Agreement
shall have been entered into by all of the parties to the Investor’s Rights
Agreement.
 
5.9           Use of Proceeds Statement.  The Company shall have provided the
Purchaser a Use of Proceeds Statement, which shall be satisfactory to the
Purchaser in all respects.
 
6.           Conditions of Purchaser’s Obligations at Subsequent Closing.  The
obligations of the Purchaser to purchase the Shares at the Subsequent Closing
are subject to the fulfillment, on or before the Initial Closing, of each of the
following conditions, unless waived by the Purchaser in writing:
 
6.1           Branded Television Project.  The execution and delivery by the
Company on or before January 31, 2011 of the agreements representing the Branded
Television Project.
 
 
14

--------------------------------------------------------------------------------

 
 
6.2           Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all respects as of the date hereof and as of the date of the Subsequent Closing.
 
6.3           Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Subsequent Closing.
 
6.4           Officers’ Certificate.  A duly authorized executive officer of the
Company shall have delivered to the Purchaser at the Subsequent Closing a
certificate certifying that the conditions in Sections 6.2 and 6.3 have been
satisfied.
 
6.5           Qualifications.  All authorizations, approvals, consents or
permits, if any, of any Person that are required in connection with the lawful
issuance and sale of the Shares, Warrants, Warrant Shares and the Conversion
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Subsequent Closing Date.
 
6.6           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents.
 
6.7           No Suspension of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the SEC or the market in which the
Common Stock is then traded (except for any suspensions of trading of not more
than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of this Agreement, and the
Common Stock shall have been at all times since such date listed or quoted for
trading on a national securities exchange or quotation service or
over-the-counter securities market.
 
6.8           No Material Adverse Change.  Nothing shall have occurred or be
threatened that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
7.           Conditions of the Company’s Obligations at Initial Closing.  The
obligations of the Company to the Purchaser are subject to the fulfillment on or
prior to the Initial Closing of each of the following conditions by the
Purchaser, unless waived by the Company in writing:
 
7.1           Payment of the Initial Payment.  The Company shall receive
same-day funds in the full amount of the Initial Payment.
 
7.2           Representations and Warranties.  The representations and
warranties of the Purchaser contained in Section 4 shall be true and correct in
all respects as of the date hereof and as of the date of the Initial Closing.
 
7.3           Performance.  The Purchaser shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Purchaser on
or before the Initial Closing.
 
 
15

--------------------------------------------------------------------------------

 
 
7.4           Officers’ Certificate.  The Purchaser shall have delivered to the
Company at the Initial Closing a certificate certifying that the conditions in
Sections 7.2 and 7.3 have been satisfied.
 
7.5           Qualifications.  All authorizations, approvals, consents or
permits, if any, of any Person that are required in connection with the lawful
issuance and sale of the Shares, Warrants, Warrant Shares and the Conversion
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Initial Closing Date.
 
7.6           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents.
 
8.           Conditions of the Company’s Obligations at Subsequent Closing.  The
obligations of the Company to the Purchaser at the Subsequent Closing are
subject to the fulfillment on or prior to the Subsequent Closing of each of the
following conditions by the Purchaser, unless waived by the Company in writing:
 
8.1           Payment of Purchase Price.  The Company shall receive same-day
funds in the full amount of the purchase price for the Securities purchased in
the Subsequent Closing.
 
8.2           Representations and Warranties.  The representations and
warranties of the Purchaser contained in Section 4 shall be true and correct in
all respects as of the date hereof and as of the date of the Subsequent Closing.
 
8.3           Performance.  The Purchaser shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Purchaser on
or before the Subsequent Closing.
 
8.4           Officers’ Certificate.  The Purchaser shall have delivered to the
Company at the Subsequent Closing a certificate certifying that the conditions
in Sections 8.2 and 8.3 have been satisfied.
 
8.5           Qualifications.  All authorizations, approvals, consents or
permits, if any, of any Person that are required in connection with the lawful
issuance and sale of the Shares, Warrants, Warrant Shares and the Conversion
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Subsequent Closing Date.
 
8.6           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents.
 
9.           Post-Closing Covenants.
 
9.1           Blue Sky Filings.  The Company shall file documents required of
the Company for normal Blue Sky clearance in the state of the Purchaser’s
domicile; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented.
 
 
16

--------------------------------------------------------------------------------

 
 
9.2             Expenses.  The Company shall bear all expenses in connection
with the procedures set forth in this Section 9, other than fees and expenses,
if any, of counsel or other advisers to the Purchaser.
 
9.3             Reservation of Stock.  The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Series B
Preferred Stock, solely for the purpose of effecting the Subsequent Closing and
the exercise of the Warrants, such number of shares of Series B Preferred Stock
as shall from time to time be sufficient to effect such transactions. If any
time the number of authorized but unissued shares of Series B Preferred Stock
shall not be sufficient to effect the Subsequent Closing and the exercise of the
Warrants, in addition to any other remedies available to the Purchaser, the
Company shall take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Series B
Preferred Stock to such number of shares as shall be sufficient for such
purposes.
 
10.           Indemnification.
 
10.1           Definitions.  For purposes of this Section 9.3:
 
(a)                  the term “Purchaser/Affiliate” shall mean any affiliates of
the Purchaser,  including a transferee who is an affiliate of the Purchaser, and
any person who controls the Purchaser or any affiliate of the Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act; and
 
(b)                  the term “Registration Statement” shall include any
preliminary prospectus, final prospectus, free writing prospects, exhibit,
supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement.
 
10.2           The Company agrees to indemnify, defend and hold harmless the
Purchaser and each Purchaser/Affiliate, against any losses, claims, damages,
liabilities or expenses, joint or several, to which the Purchaser or
Purchaser/Affiliates may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the prior written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform its obligations
hereunder or under law, and will reimburse promptly the Purchaser and each
Purchaser/Affiliate for any legal and other expenses as such expenses are
reasonably incurred by the Purchaser or the Purchaser/Affiliate in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the Company
will not be liable for amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company, which consent shall not be unreasonably withheld, conditioned or
delayed, and the Company will not be liable in any such case to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon the inaccuracy of any representation or warranty made by the Purchaser
herein.
 
 
17

--------------------------------------------------------------------------------

 
 
10.3           Purchaser will indemnify, defend and hold harmless the Company,
each of its directors, each of its executive officers, including such officers
who signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages, liabilities or expenses
to which the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling person may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the prior written
consent of the Purchaser) insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon the inaccuracy of any representation or warranty made by the
Purchaser herein; and will reimburse the Company, each of its directors, each of
its officers who signed the Registration Statement or controlling person of the
Company for any legal and other expense reasonably incurred by the Company, each
of its directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Purchaser’s liability under this Section 9.3
shall not exceed the amount of net proceeds (excluding sales commissions and
other selling expenses) received by the Purchaser on the sale of the Securities
pursuant to the Registration Statement.
 
10.4           Promptly after receipt by an indemnified party under this Section
9.3 of notice of the threat or commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party under this Section 9.3 promptly notify the indemnifying party in writing
thereof, but the omission to notify the indemnifying party will not relieve it
from any liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 9.3 to the
extent it is not prejudiced as a result of such failure.  In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 9.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (a) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties who are parties to such
action) or (b) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.  The indemnifying party shall not be liable for any
settlement of any action without its written consent, provided that such consent
shall not be unreasonably withheld or delayed.
 
 
18

--------------------------------------------------------------------------------

 
 
10.5           If the indemnification provided for in this Section 10.5 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under Sections
10.2, 10.3 and 10.4 in respect to any losses, claims, damages, liabilities or
expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein (a)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Purchaser from the placement of the Securities
contemplated by this Agreement or (b) if the allocation provided by clause (a)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (b) above but
the relative fault of the Company and the Purchaser in connection with the
statements or omissions or inaccuracies in the representations and warranties in
this Agreement that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Purchaser on the other
shall be deemed to be in the same proportion as the amount paid by the Purchaser
to the Company pursuant to this Agreement for the Securities purchased by the
Purchaser that were sold pursuant to the Registration Statement bears to the
difference (the “Difference”) between the amount the Purchaser paid for the
Securities that were sold pursuant to the Registration Statement and the amount
received by the Purchaser from such sale.  The relative fault of the Company on
the one hand and the Purchaser on the other shall be determined by reference to,
among other things, whether the untrue or alleged statement of a material fact
or the omission or alleged omission to state a material fact or the inaccurate
or the alleged inaccurate representation and/or warranty relates to information
supplied by the Company or by the Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 10.4, any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.  The provisions set forth
in Section 10.4 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this Section 10.5; provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under Section 10.4 purposes of indemnification.  The Company and the Purchaser
agree that it would not be just and equitable if contribution pursuant to this
Section 9.3 were determined solely by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in this paragraph.  Notwithstanding the provisions of this Section
9.3, the Purchaser shall not be required to contribute any amount in excess of
the amount by which the Difference exceeds the amount of any damages that the
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
 
19

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.
 
11.1           Survival of Warranties.  The warranties, representations and
covenants of the Company and the Purchaser contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Initial Closing and the Subsequent Closing.
 
11.2           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of, and be
binding upon, the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under, or by reason of, this Agreement,
except as expressly provided in this Agreement.
 
11.3           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nevada as applied to agreements among Nevada
residents entered into and to be performed entirely within Nevada.
 
11.4           Counterparts and Facsimile Signatures.  This Agreement may be
executed manually or by facsimile signature and in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.
 
11.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
11.6           Notices.  Except as otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to the other party, (b) when received by facsimile at the address
and number for such party set forth on the signature page hereto, (c) three (3)
business days after deposit in the U.S. mail with first class or certified mail
receipt requested, postage prepaid, and addressed to the other party as set on
the signature page hereto, or (d) the next business day after deposit with a
national overnight delivery service, postage prepaid, addressed to the parties
as set forth on the signature page below, with next business day delivery
guaranteed.  A party may change or supplement its addresses for the purposes of
receiving notice pursuant to this Section 11.6 by giving the other parties
written notice of the new address in the manner set forth above.
 
11.7           Finder’s Fee.  Each party represents that it neither is nor will
be obligated for any finders’ fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which Purchaser or any of its partners, employees or
representatives is responsible, and the Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
 
20

--------------------------------------------------------------------------------

 
 
11.8           Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the Investor’s Rights
Agreement, the Certificate, or the Warrants, the substantially prevailing party
shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
11.9           Amendments and Waivers.  This Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
the Purchaser.  Any amendment or waiver effected in accordance with this Section
11.9 shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding, each future holder of all such securities,
and the Company.
 
11.10           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
11.11           Further Assurances.  The Company and the Purchaser shall take
all further actions and execute and deliver all further documents that are
reasonably be required to effect the transactions contemplated by this
Agreement.
 
11.12           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement and understanding among the parties
hereto and supersede all prior negotiations and agreements, whether oral or
written.
 
*           *           *
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

 
PLAYERS NETWORK
         
By:
/s/ Mark Bradley
 
Mark Bradley
 
Chief Executive Officer







Print or Type:



 
TICE CAPITAL, LLC
         
By: 
/s/ David Tice
 
David Tice
 
Sole Member

 
 

 
Address:
10455 North Central Expressway,
Suite 109
Dallas, Texas 75231
 
Telephone:   
   
Facsimile:
   
E-mail:
 



 
 
 
22

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.4
 
SECURITIES CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 2.4 of the Agreement, please provide us with the following
information:
 
1.           The exact name that your Securities are to be registered in (this
is the name that will appear on your stock certificate(s) and warrant
certificates, if applicable).  You may use a nominee name if appropriate:

           

 
2.           The relationship between the Purchaser of the Securities and the
Registered Holder listed in response to item 1 above:

           

 
3.           The mailing address of the Registered Holder listed in response to
item 1 above:

           

 
4.           The Social Security Number or Tax Identification Number of the
Registered Holder listed in response to item 1 above:

       

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CERTIFICATE OF DESIGNATION
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF WARRANT
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
INVESTOR’S RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
CERTIFICATE OF ACCREDITED INVESTOR STATUS
 
Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The undersigned has
initialed the spaces below indicating the basis on which it is representing its
status as an “accredited investor”:
 
                       a bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”); an
insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; a small
business investment company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, and such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
“accredited investors”;
 
                         a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
 
                         an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;
 
                         a natural person whose individual net worth, or joint
net worth with the undersigned’s spouse, at the time of this purchase exceeds
$1,000,000, excluding the equity in such person’s principal place of residence;
 
                         a natural person who had an individual income in excess
of $200,000 in each of the two most recent years or joint income with the
undersigned’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;
 
                         a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the prospective investment;
 
                         an entity in which all of the equity holders are
“accredited investors” by virtue of their meeting one or more of the above
standards; or
 
 
 

--------------------------------------------------------------------------------

 
 
                         an individual who is a director or executive officer of
Players Network.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of ______________, 2010.
 


 
 

 
TICE CAPITAL. LLC
             
By: 
       
David Tice, its sole member

 
 

 
 
 

--------------------------------------------------------------------------------

 